FIRST DIVISION
                                               FILED: MAY 16, 2011


                   NOS. 1-10-0427 and 1-10-1348, cons.

_________________________________________________________________

                IN THE APPELLATE COURT OF ILLINOIS
                      FIRST JUDICIAL DISTRICT
_________________________________________________________________

PALMOLIVE TOWER CONDOMINIUMS, LLC, a    )    APPEAL FROM THE
Delaware limited liability company,     )    CIRCUIT COURT OF
                                        )    COOK COUNTY
          Plaintiff-Appellee            )
                                        )
                    v.                  )    No. 09 CH 01399
                                        )
MARY SIMON, as Trustee of the Marcy     )
Simon Revocable Trust dated September   )
19, 1991, and MARC SIMON                )    HONORABLE
                                        )    STUART E. PALMER
          Defendants-Appellants.        )    JUDGE PRESIDING.
_________________________________________________________________

     JUSTICE HOFFMAN delivered the judgment of the court, with
     opinion.
     Presiding Justice Hall and Justice Lampkin concurred in the
     judgment and opinion.

                                   OPINION

     The defendants, Mary and Marc Simon, appeal from the circuit

court   judgments     dismissing    their    counterclaims     against   the

plaintiff, Palmolive Tower Condominiums, LLC, and granting the
plaintiff judgment on the pleadings on count I of its complaint.

For the reasons that follow, we affirm the trial court’s judgment

dismissing   the    defendants’    counterclaims,   and   we   dismiss   the

defendants’ appeal of the trial court’s judgment on count I of the

plaintiff’s complaint.

     In its complaint, the plaintiff alleged that it and the

defendants entered into a condominium purchase agreement in July

2003, before the plaintiff had finished construction on the site.
NOS.    1-10-0427 and 1-10-1348, cons.
That agreement provided as follows:

              "4(c)(i) If Seller fails to substantially complete the

       Unit on or before December 31, 2005 ***, Purchaser, as its

       sole   remedy   for    such   failure,   shall    have   the   right   to

       terminate   this      Agreement   ***.    In     the   event   Purchaser

       exercises its Right to Terminate hereunder, Purchaser shall be

       only entitled to a refund of the Earnest Money and all

       interest earned thereon and this Agreement shall terminate.
       ***

              (ii) Notwithstanding the foregoing, if the Closing does

       not occur by August 31, 2005, Seller shall, as compensation

       for the delay, at Purchaser’s option, (A) pay to Purchaser

       [$7,500] per month ***, or (B) provide to Purchaser [an

       apartment and parking].       If Purchaser is entitled to receive

       (A) or (B) under this paragraph ***, such shall be provided by

       Seller from July 1, 2005[,] through and including the earlier

       of *** the Closing Date *** or *** the effective date of the

       Purchaser’s termination of [the Agreement]."

       According to the plaintiff’s complaint, on January 17, 2006,

it and the defendants entered into a closing agreement, which

provided as follows, in relevant part:

              "Whereas, Seller has not yet completed construction of

       the *** Building ***; and

              Whereas, *** purchaser is not obligated to close the

       purchase of the Premises until such [construction] has been


                                         2
NOS.    1-10-0427 and 1-10-1348, cons.
       completed; and

              Whereas, the parties have agreed to close the purchase

       and sale of the Premises in accordance with and in material

       reliance upon the provisions of this Closing Agreement.

              Now, therefore, the parties agree as follows:

                                       * * *

              2. At closing, [part of] the sales proceeds shall [be

       deposited into escrow].          Seller represents and warrants to
       Purchaser that Seller has completed construction *** except

       for    construction   to   be   performed   on   [two   floors   of   the

       building on which the plaintiffs’ condominium is not located]

       ***.    The escrowed funds shall be held in escrow until [the

       construction is completed, in which case the seller will

       receive the funds, or until three years pass, in which case

       the purchaser will receive the funds]. ***

              3. Seller represents and warrants to Purchaser that

       Seller has heretofore closed the sale of three *** condominium

       units in the Building, has signed contracts with no less than

       10% earnest money deposited for the sale of [83] condominium

       units and there are no more than [15] condominium units

       remaining unsold.

              4. Seller represents and warrants to Purchaser that it is

       Seller’s good faith belief that construction of no less than

       25% of the condominium units in the Building will be completed

       by March 1, 2006, 50% by June 1, 2006, 75% by September 1,


                                         3
NOS.    1-10-0427 and 1-10-1348, cons.
       2006[,] and 100% by December 1, 2006.

                 5.    At    closing,    Purchaser   will    receive   a   credit   of

       [$25,000] ***."

       The plaintiff alleged, and the defendants in their answer

admitted, that the defendants took possession of their condominium

on the date of the closing agreement and began residing there just

over one week later.              However, according to the complaint, even

after the plaintiff obtained the required construction approval for
the project, the defendants declined to release the escrow money to

the plaintiff.              The plaintiff’s complaint contained three counts,

seeking      a    declaration       of   the   plaintiff’s    entitlement     to    the

escrowed funds, damages for breach of the parties’ agreements, and

specific performance of the parties’ agreements.

       The       defendants       thereafter       filed    counterclaims    against

plaintiff for breach of contract, negligence, and fraud.                            The

counter-complaint contained the following allegations:

                 "12. When informed by [the plaintiff] that the Unit was

       habitable, the [defendants] agreed to close on January 17,

       2006.

                                           * * *

                 16. By closing on January 17, 2006, the [defendants] gave

       up their rights to receive a payment of $7,500 per month ***.

                                           * * *

                 20.    On information and belief, the representation and

       warranty [the plaintiff set out in the closing agreement,


                                               4
NOS.    1-10-0427 and 1-10-1348, cons.
       regarding the construction and sales of other units] was

       untrue and therefore breached."

The    counter-claim        then   detailed       the   defendants’     reasons    for

believing that sales and construction progress were not as the

plaintiff     had     warranted       and     setting    forth    the   plaintiff’s

involvement with the sales and construction processes.                     According

to the counter-claim, construction on the project was not finally

finished until October 2008.
       In their count for breach of contract, the defendants alleged

that the plaintiff’s failure to honor the warranties made in the

closing agreement "[s]ubjected the [defendants] to the risk that

the    project      would    fail,"     "[c]aused       the   [defendants]    to   be

inconvenienced by [the plaintiff’s] construction work including

lack of access to all elevators, dirt, dust and debris in their

Unit, on their deck and their cars, the cost of which was not less

than $10,000.00," caused the defendants to "give up what was

essentially a free option on [the property]" due to their right to

terminate the agreement, caused the defendants to "[give] up the

opportunity to earn interest on [the cost of the condominium] ***

and [begin] paying taxes and assessments," caused the defendants to

begin using a property tax freeze earlier than if they had waited

to close, and caused them to forgo their right to a monthly $7,500

credit.

       In   their    fraud     count,       the   defendants     alleged   that    the

plaintiff knew the representations in the closing agreement to be


                                             5
NOS.    1-10-0427 and 1-10-1348, cons.
false but made them anyway in an attempt to induce the defendants’

agreement to close.     The fraud count alleged that the defendants

were damaged in the same ways described in the breach of contract

count.

       The plaintiffs filed a motion to dismiss the defendants’

counterclaims as well as a motion for judgment on the pleadings.

In January 2010, the circuit court granted the plaintiff’s motion

to dismiss the counterclaims in an order that also stated, "This is
a final and appealable order there being no just reason to delay

enforcement or appeal."    The defendants thereafter filed a notice

of appeal relating to that order, and the matter was docketed in

this court as case number 1-10-0427.     In April 2010, the circuit

court granted the plaintiff’s motion for judgment on the pleadings

in part, by granting judgment on the first count of the plaintiff’s

multi-count complaint.    The order stated, "This order is final and

appealable."     The defendants filed a second notice of appeal

challenging the April 2010 order.     We docketed the matter as case

number 1-10-1348, and we later consolidated it for decision with

the defendants’ prior appeal.

       We begin by addressing the defendants’ appeal in case number

1-10-1348.     Although the parties agree that we have jurisdiction

over that appeal, we have an independent duty to consider the issue

and dismiss the appeal where our jurisdiction is lacking.    Mund v.

Brown, 393 Ill. App. 3d 994, 996, 919 N.E.2d 1225 (2009).         We

conclude that we do not have jurisdiction over this appeal.


                                  6
NOS.    1-10-0427 and 1-10-1348, cons.
       "If    multiple    parties      or   multiple       claims   for   relief   are

involved in an action, an appeal may be taken from a final judgment

as to one or more but fewer than all of the parties or claims only

if the trial court has made an express written finding that there

is no just reason for delaying either enforcement or appeal or

both."       Ill. Sup. Ct. R. 304(a) (eff. Feb. 26, 2010).                   Here, the

defendants seek to appeal an order that resolved only one count of

the plaintiff’s multi-count complaint and therefore unquestionably
resolved      fewer   than     all    of    the   claims    between   the     parties.

Accordingly, under Rule 304(a) the order was not appealable unless

it was accompanied by the circuit court’s express written finding

that there was "no just reason for delaying either enforcement or

appeal or both."         For their stance that the circuit court’s April

10 order is appealable, the parties cite the court’s statement that

the order       was   "final    and    appealable."         That    order,    however,

contains no reference either to Rule 304(a), to the justness of

delaying enforcement or appealability, or to the propriety of

immediate appeal.

       Our supreme court does not require that a circuit court parrot

Rule 304(a) exactly in order to invoke it.                      Indeed, in In re

Application of Du Page County Collector, 152 Ill. 2d 545, 605

N.E.2d 567 (1992), the court explained that an order accompanied by

language referencing only "appealability" or "enforceability" may

be reviewed under Rule 304(a) depending on the circumstances.

According to the supreme court in Du Page County Collector, "where


                                             7
NOS.    1-10-0427 and 1-10-1348, cons.
the written finding makes [a judgment that confers a legal right

capable of enforcement] immediately enforceable and it is clear

from the record that Rule 304(a) is intended to be invoked,

reference to appealability is unnecessary as surplusage."               Du Page

County   Collector,   152   Ill.   2d       at   549.   On   the   other   hand,

judgments, such as dismissals of claims, that leave nothing to be

enforced may be appealed pursuant to a finding "that there is no

just reason to delay appeal."       Du Page County Collector, 152 Ill.
2d at 549.    (Rule 304(a) was later amended to reflect the holding

in Du Page County Collector by stating more clearly that a circuit

court must find that there is no just reason for delaying "either"

enforcement or appeal "or both."            Ill. S. Ct. R. 304(a), Committee

Comments (adopted Dec. 17, 1993).)

       Although it created some leeway for the language that may be

used to invoke Rule 304(a), the supreme court in Du Page County

Collector stopped short of indicating that Rule 304(a) does not

require some reference to immediate enforcement or appealability or

the justness of delaying enforcement or appealability.                In fact,

the supreme court was careful not to excise those qualifications

from its articulation of Rule 304(a)’s requirements.               See Du Page

County Collector, 152 Ill. 2d at 549 ("It would be proper in such

cases to find only that there is no reason to delay appeal from

such a judgment"); 152 Ill. 2d at 550 ("where it is clear *** that

review is sought *** pursuant to Rule 304(a) and the judgment

confers a legal right capable of enforcement, the required written


                                        8
NOS.    1-10-0427 and 1-10-1348, cons.
finding is sufficient *** if it refers to either the judgment’s

immediate enforceability or its immediate appealability" (emphases

added)); see also Burnham Management Co. v. Davis, 302 Ill. App. 3d

263, 269, 704 N.E.2d 974 (1998) (citing Du Page County Collector

for the proposition that a written finding triggers Rule 304(a)

"only    if     it   refers      either       to   the     judgment’s     immediate

enforceability or its immediate appealability").

       The    supreme    court    had     good     reason      for   retaining   the
requirement that a court refer to immediate enforceability or

appealability or to the justness of delaying either. The rationale

underlying Rule 304(a) is that it allows appeals to be taken before

the final disposition of a case where the circuit court considers

an immediate appeal to be appropriate.                   Matson v. Department of

Human Rights, 322 Ill. App. 3d 932, 937, 750 N.E.2d 1273 (2001).

Thus, Rule 304(a) allows a circuit court to limit piecemeal appeals

yet still allow early appeals when, in its discretion, doing so

"would   have    the    effect    of    expediting       the   resolution   of   the

controversy, would be fair to the parties, and would conserve

judicial resources."       Matson, 322 Ill. App. 3d at 938.               A circuit

court’s declaration that an order is "final and appealable,"

without reference to the justness of delay, or even reference to

immediate appealability, evinces no application of the discretion

Rule 304(a) contemplates.          See Matson, 322 Ill. App. 3d at 939.

Instead, absent some other indication from the record that the

court intended to invoke Rule 304(a) (see Coryell, 245 Ill. App. 3d


                                          9
NOS.    1-10-0427 and 1-10-1348, cons.
at 5 (noting that court was not asked to make a Rule 304(a) finding

and that Rule 304(a) was not referenced in the court’s order)), a

circuit court’s declaration that an order is "final and appealable"

amounts to nothing more than a non-binding interpretation.                    See

Com-Co Ins. Co. v. Service Industry Agency, Inc., 321 Ill. App. 3d

816, 819, 748 N.E.2d 298 (2001) (citing a supreme court decision

discussing only       finality for the proposition that the "trial

court’s declaration of finality and appealability is not enough,
standing alone, to make an order appealable").

       For these reasons, a circuit court order               accompanied by

language indicating that it is "final and appealable," but not

referencing immediate appeal, the               justness of delay, or Rule

304(a), does not trigger the rule.              See Coryell v. Village of La

Grange, 245 Ill. App. 3d 1, 5, 614 N.E.2d 148 (1993) (discussing Du

Page County Collector and holding that circuit court’s finding that

an order was "final and appealable," without reference to justness

of delay, did not trigger Rule 304(a)).                  See also Hopkins v.

Illinois Masonic Medical Center, 211 Ill. App. 3d 652, 654, 570

N.E.2d 575 (1991) (prior to the supreme court’s decision in Du Page

County Collector, holding that circuit court finding that order was

"Final and Appealable" was insufficient); Lurz v. Panek, 166 Ill.

App. 3d 179, 181-92, 519 N.E.2d 1110 (1988) (same); Hamer v. Lentz,

155 Ill. App. 3d 692, 695, 508 N.E.2d 324 (1987) (same).                Because

the    April   2010   order   did   none   of    those   things,   it   was   not

appealable.


                                      10
NOS.    1-10-0427 and 1-10-1348, cons.
       In   so   holding,    we   recognize     our    departure      from   Com-Co

Insurance Agency, Inc.        In that case, this court, confronted with

what appears to have been the same circuit court language we

encounter here, concluded that a circuit court declaration that an

order was "final and appealable" sufficed to invoke Rule 304(a).

See    Com-Co    Insurance   Agency,    Inc.,    321    Ill.   App.    3d    at   819

(summarizing, but not quoting, relevant language).                      The court

reached this conclusion based on the following reasoning:
             "The    trial    court’s    declaration       of      finality       and

       appealability is not enough, standing alone, to make an order

       appealable. [Citation.] If the order finally disposed of the

       rights of the parties on some definite and separate branch of

       the controversy, then the court’s statement of enforceability

       or appealability makes the order immediately appealable under

       Supreme Court Rule 304(a). [Citations.]

             The court’s language need not match the wording in Rule

       304(a) precisely.      ‘[W]here appeal is sought pursuant to Rule

       304(a) from a judgment which defeats a claim or is in the

       nature of a dismissal, the written finding is sufficient only

       if it refers to appealability.’ [Citation to Du Page County

       Collector].

             Here, the court appropriately referred to appealability.

       We agree with the trial court’s implicit holding that the

       claim *** is sufficiently separable *** for immediate appeal."

       Com-Co Insurance Agency, Inc., 321 Ill. App. 3d at 819.


                                        11
NOS.    1-10-0427 and 1-10-1348, cons.
       We find this reasoning to be unpersuasive, for three reasons.

First, the reasoning, which begins with a statement that a circuit

court declaration of appealability is not controlling, but ends by

saying   that   a   reference   to   appealability   is   sufficient,   is

internally contradictory.       Second, the reasoning oversimplifies,

and thus misstates, the holding from Du Page County Collector,

which, as explained above, held that a circuit court’s reference to

appealability, without a reference to enforceability, could invoke
Rule 304(a), but did not hold that the reference to appealability

could invoke Rule 304(a) without any reference to immediacy or the

justness of delaying the appeal.          Third, the reasoning relies on

what it terms a circuit court’s "implicit holding" that Rule 304(a)

applied; the language of Rule 304(a), however, calls emphatically

for "an express" finding.       Ill. Sup. Ct. R. 304(a) (eff. Feb. 26,

2010).   For these reasons, we depart from Com-Co Insurance Agency,

Inc. and instead hold to our own interpretation of Rule 304(a) as

requiring something more than a circuit court declaration that an

order is "final and appealable."       Because the April 2010 order the

defendants seek to appeal in case number 1-10-1348 stated only that

it was "final and appealable," it was not appealable under Rule

304(a). As a result, we have no jurisdiction to review that order,

and we must dismiss the defendants’ appeal in case number 1-10-

1348.

       Unlike the April 2010 order in case number 1-10-1348, the

January 2010 order the defendants seek to appeal in case number 1-


                                     12
NOS.    1-10-0427 and 1-10-1348, cons.
10-0427,   contains    the   language    required   by   Rule    304(a),   and

therefore constitutes an appealable order that we have jurisdiction

to review.     The defendants ask that we reverse that order, which

granted the plaintiff’s motion to dismiss on the grounds that the

defendants counterclaims failed to state causes of action and

failed to allege damages.

       Although it was not so labeled, the plaintiff’s motion to

dismiss presumably was brought pursuant to section 2-615 of the
Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2008)).              A

motion to dismiss pursuant to section 2-615 of the Code attacks the

legal sufficiency of a complaint by alleging defects appearing on

the face of the complaint.      Irizarry v. Illinois Central R.R. Co.,

377 Ill. App. 3d 486, 488, 879 N.E.2d 1007 (2007).              Such a motion

should be granted if the complaint does not allege sufficient facts

to state a cause of action.      Irizarry, 377 Ill. App. 3d at 488.          A

challenge to the propriety of a decision to grant a section 2-615

motion to dismiss presents a legal question that we review de novo.

YPI 180 N. LaSalle Owner, LLC v. 180 N. LaSalle II, LLC, 403 Ill.

App. 3d 1, 8, 933 N.E.2d 860 (2010).

       Among   the   circuit   court’s    reasons   for    dismissing      the

defendants’ counterclaims was its conclusion that the defendants

failed to plead damages.       A legally sufficient claim for breach of

contract or fraud must allege the existence of damages.               Doe v.

Northwestern University, 289 Ill. App. 3d 39, 45, 682 N.E.2d 145

(1997).    The purpose of damages for breach of contract is to put


                                    13
NOS.    1-10-0427 and 1-10-1348, cons.
the injured party in the position it would have been in had the

contract been fully performed. Anderson v. Long Grove Country Club

Estates, Inc., 111 Ill. App. 2d 127, 141, 249 N.E.2d 343 (1969).

In a cause of action for fraud, a defrauded party is entitled to

those damages that enable it to be "placed in the same financial

position as [it] would have been had the misrepresentation in fact

been true." Brown v. Broadway Perryville Lumber Co., 156 Ill. App.

3d 16, 25, 508 N.E.2d 1170 (1987).
       To argue that the circuit court erred in concluding that they

did not allege     damages sufficiently, the defendants point to

several rights--their right to a monthly $7,500 payment until

closing, their option to terminate the purchase agreement upon a

late closing, their option to allow the closing to be further

delayed, and their ability to accrue interest on their purchase

money--that they forwent by entering into the closing agreement.

The measure of the defendants’ damages, however, is not the value

of the items they bargained away as part of the closing agreement,

but the difference in their current position and the position they

would have attained if the plaintiff had fully performed its duties

under the contract (or if its representations had been true).

Accordingly, we agree with the circuit court that none of the above

points constitute proper damages allegations.

       The defendants’ remaining damages argument asserts that the

alleged breaches or misrepresentations caused a disparity between

their expected value for the condominium and the actual value of


                                 14
NOS.    1-10-0427 and 1-10-1348, cons.
the condominium, due to the "risks inherent in a building that has

not yet achieved a minimum threshold of sales" or that is still

undergoing construction.          However, to the extent those factors

detracted from the value of the defendants’ purchase, they were

only    transitory     and,     even     according      to    the    defendants’

counterclaim,     were    resolved       with    no   intervention    from    the

defendants.   Cf. Hudlin v. City of East St. Louis, 227 Ill. App. 3d

817, 834, 591 N.E.2d 541 (1992) (if an injury to real estate is not
permanent, then the measure of damages is the cost of restoration).

The defendants make no allegation that the plaintiff did not

eventually complete the requisite construction and sales so that

those problems no longer affect the defendants, nor do they allege

that they were in any way harmed by any temporary diminution in

value, for example by failed efforts to sell their condominium or

obtain loans based on its value.           For these reasons, we reject the

defendants’ final argument that they properly alleged damages from

the plaintiff’s alleged misconduct.             As a result, we agree with the

circuit court that the defendants failed to allege damages and that

their counterclaims should have been dismissed.

       For the foregoing reasons, we affirm the judgment of the

circuit   court   in     case   number    1-10-0427,    and    we   dismiss   the

defendants’ appeal in case number 1-10-1348.

       No. 1-10-0427, Affirmed.

       No. 1-10-1348, Dismissed.




                                         15
        NOS.       1-10-0427 and 1-10-1348, cons.

                     REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
                            (Front Sheet to be attached to Each Opinion)

                              PALMOLIVE TOWER CONDOMINIUMS, LLC, A,
Please use the                Delaware limited liability company,
following form:
                                      Plaintiff-Appellee,

Complete                                               v.
TITLE
                              MARY SIMON, as Trustee of the Marcy Simon Revocable Trust
                              dated September 19, 1991, and MARC SIMON,

                                      Defendants-Appellants.



Docket No.
                                      No.          1-10-0427 and 1-10-1348, cons.
Court
                                                         Appellate Court of Illinois
                                                       First District, First Division
Opinion Filed
                                                              May 16               , 2011
                                                         (Give month, day and year)

                            JUSTICE THOMAS E. HOFFMAN, delivered the opinion of the Court.

                                                  HALL, P.J. and LAMPKIN, J.,                 , concur[s].
JUSTICES
                                                                                              , dissent.


Appeal from the                       Lower Court and trial Judge(s) in form indicated in margin:
Circuit Court of
Cook County; the                            Appeal from the Circuit Court of Cook County.
Judge Presiding.
                              The Hon.(s)          STUART E. PALMER                     , Judge(s) Presiding.


For Appellants,        Indicate if attorney represents APPELLANTS or APPELLEES and include
John Doe, of                   attorneys of counsel. Indicate the word NONE if not represented.
Chicago.
                       FOR APPELLANT:          Sperling & Slater, P.C. of Chicago. Steven C. Florsheim & Diana
For Appellees,                                 G. Rollman, of counsel.
Smith & Smith,                                 Robert A. Weisman, LTD., of Chicago. Robert A. Weisman of counsel.
of Chicago.

Also add attorneys
for third party
appellants and/or      FOR APPELLEES:.         K&L Gates LLP, of Chicago. Abram I. Moore & Daniel G. Rosenberg,
appellees.                                     of counsel.

                                               Cassiday Schade, LLP, of Chicago. Julie A Teuseher &


                                                            16
NOS.   1-10-0427 and 1-10-1348, cons.
                          Richard A. Barrett, Jr., of counsel.
                          .

                          (USE REVERSE SIDE IF NEEDED)




                                      17